DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/JP2018/004305 filed 2/8/2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2017-021803 and 2017-021806 filed 2/9/2017, which papers have been placed of record in the file.  
Claims 1-8 are pending. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (Int. J Adhes Adhes 59 (2015) 7-13) in view of Li et al. (US 2017/0233564). 
	Regarding claim 1: Sano is directed to a dielectric welding film configured to weld a plurality of adherends of the same material or different materials through dielectric welding, the dielectric welding film comprising:
	a thermoplastic resin as component A
	a dielectric filler as a B component, wherein
	the component A comprises at least one resin
	the B component is at least one compound selected from zinc oxide, silicon carbide and anatase type titanium oxide (abstract Sano). 
	Sano lists thermoplastic resins of polypropylene (Section 1 Sano), although doesn’t specifically mention olefin vinyl acetate copolymer or an anhydride modified polyolefin. 
	Li is directed to a composition that utilizes polar polymers for the purpose of dielectric welding ([0143] Li). Li explains olefins are typically not radio frequency active due to the non-polar nature ([0011] Li), wherein suitable polar polymers for dielectric heating include ethylene vinyl acetate (EVA) copolymer and maleic anhydride functionalized olefin polymer ([0031] Li). One skilled in the art would have been 
	Regarding claim 2: Sano utilizes polypropylene, and Li discloses ethylene vinyl acetate and polypropylene ([0134] [0160] Li). 
	Regarding claim 3: The B component is at least one compound selected from zinc oxide (abstract Sano).
	Regarding claim 4: Sano utilizes SiC made by Pacific Rundum. As evidenced by the datasheet for SiC manufactured by Pacific Rundum, the SiC has a D50 (mean particle size) of 0.5-2.4 µm (equivalent to a mean particle size measured according to JIS Z 8819-2 (2001)). The datasheet for SiC manufactured by Pacific Rundum is provided in with this office action. 
	Regarding claim 5: The component B generates heat when applied with a high frequency wave ranging from 1 to 300 MHz (Section 2.3 Sano).
	Regarding claim 6: A welding method using a dielectric welding film configured to weld a plurality of adherends of the same or different materials through dielectric 
	holding the dielectric welding film between the plurality of adherends; and 
	applying dielectric heating on the dielectric welding film held between the plurality of adherends with a dielectric heater. 
	Sano doesn’t mention a high frequency output ranging from 0.01 to 20 kW for a high frequency wave application time from 1 second to 40 seconds. 
	Li utilizes a dielectric heating welding process comprising a power output of 2 kW and a high frequency wave application time of 2-4 seconds ([0183]-[0184] Li). One skilled in the art would have been motivated to have utilized the specific power and weld time as taught in Li to weld two adherends of the same or different materials. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have utilized the specific power and weld time as taught in Li to arrive at the present claim 6.
	Regarding claim 7: Both Li and Sano disclose a frequency of between 1 kHz or 300 MHz ([0184] Li and Section 2.3 Sano). 
	Regarding claim 8: The dielectric property calculated based on dissipation factor tanδ and permittivity ε’ measured at 23 degrees C and 40 MHz frequency is 0.005 or more, specifically at 25 C is roughly 0.0018 at 40 MHz. See Figure 3c and caption Sano.  The reported values are independent of the thermoplastic resin, and hence selection of . 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 

ODP #1
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9 of copending Application No. 16/345,166 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1: An amendment of claims 5 and 9 into claim 1 of copending ‘166 arrives at the present claim 1 in an obviousness type manner. 
Regarding claims 2-8: See claims 4-9 of copending 166. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

ODP #2
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/484,425 (reference application) in view of Li et al. (US 2017/0233564). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Li is directed to a composition that utilizes polar polymers for the purpose of dielectric welding ([0143] Li). Li explains olefins are typically not radio frequency active due to the non-polar nature ([0011] Li), wherein suitable polar polymers for dielectric heating include ethylene vinyl acetate (EVA) copolymer and maleic anhydride functionalized olefin polymer ([0031] Li). 
One skilled in the art would have been motivated to have selected an EVA copolymer or anhydride functional olefin polymer since polar polymer including ethylene vinyl acetate (EVA) copolymer and maleic anhydride functionalized olefin polymer orient in the field of direction of the electric field ([0011] [0031] [0185] Li). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected EVA copolymer or anhydride functional olefin polymer as the thermoplastic resin of choice. 
Regarding claims 2-8: See claims 2-9 of copending 425. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

ODP #3
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 9, 12 of copending Application No. 16/344,621 (reference application) in view of Li et al. (US 2017/0233564). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-2: Claim 1 of copending ‘621 arrives at the present claim 1, although a maleic anhydride grafted polyolefin is not specifically claimed. Rather, claim 1 recites a polyolefin. 
Li is directed to a composition that utilizes polar polymers for the purpose of dielectric welding ([0143] Li). Li explains olefins are typically not radio frequency active due to the non-polar nature ([0011] Li), wherein suitable polar polymers for dielectric heating include ethylene vinyl acetate (EVA) copolymer and maleic anhydride functionalized olefin polymer ([0031] Li). 
One skilled in the art would have been motivated to have selected an EVA copolymer or anhydride functional olefin polymer since polar polymer including ethylene vinyl acetate (EVA) copolymer and maleic anhydride functionalized olefin polymer orient in the field of direction of the electric field ([0011] [0031] [0185] Li). Therefore, it would have been obvious to one skilled in the art at the time the invention 
Regarding claims 3-8: See claims 2-3, 8, 9, 12 of copending 621. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

ODP #4
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-10, 12-13 of copending Application No. 16/345,155 (reference application) in view of Li et al. (US 2017/0233564). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-2: An amendment of claim 5 into claim 1 of copending ‘155 arrives at the present claim 1, although a maleic anhydride grafted polyolefin is not specifically claimed. Rather, claim 5 recites a polyolefin. 
Li is directed to a composition that utilizes polar polymers for the purpose of dielectric welding ([0143] Li). Li explains olefins are typically not radio frequency active due to the non-polar nature ([0011] Li), wherein suitable polar polymers for dielectric heating include ethylene vinyl acetate (EVA) copolymer and maleic anhydride functionalized olefin polymer ([0031] Li). 

Regarding claims 3-8: See claims 7-10, 12-13 of copending 155. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764